IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00235-CR
 
Jon Drew Rich,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 40th District Court
Ellis County, Texas
Trial Court No. 78-25040
 

MEMORANDUM  Opinion

 




            Appellant seeks to
appeal the trial court’s denial of his motion for judgment nunc pro tunc which
he filed nearly three years after imposition of sentence.  The Clerk of this Court advised the parties that the appeal is subject to
dismissal for want of jurisdiction because it appears there has been no
appealable order.  See Everett v. State, 82 S.W.3d 735, 735 (Tex.
App.—Waco 2002, pet. dism’d).  The Clerk also notified the parties that the
appeal may be dismissed unless a response was filed showing grounds for
continuing the appeal.
No response has been filed.  Accordingly,
the appeal is dismissed for want of jurisdiction.  Id.
 
FELIPE REYNA
Justice
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeal dismissed
Opinion delivered and
filed October 22, 2008
Do not publish
[CR25]
 
 

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Appeal dismissed
Opinion delivered and filed June 9, 2004
Do not publish
[CR25]